Citation Nr: 0842058	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chloracne claimed as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 1970 
and from May 1971 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the veteran had service from May 1971 
to April 1975 with an under honorable condition discharge.  
See hand written note by RO section chief dated in September 
1978 on an August 1978 letter and National Personnel Records 
Center (NPRC) response dated in November 2003.  The rating 
decision dated in January 2004 noted that they only reviewed 
the service treatment records from July 1968 to June 1970.   
Therefore, the RO must associate with the claims file all of 
the veteran's service treatment records from May 1971 to 
April 1975.  See 38 U.S.C.A. § 5103A(b) and 38 C.F.R § 
3.159(c)(2).

In addition, the veteran underwent a VA examination in August 
2003.  The examiner diagnosed the veteran with chloracne; 
however, he did not provide an opinion on whether the 
veteran's chlorance is etiologically related to his military 
service.  In addition, the examiner did not state whether he 
reviewed the veteran's claim file or his medical records.  
Therefore, the Board finds that the veteran was not provided 
with an adequate examination.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (holding that once the VA undertakes 
the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated 
to do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all of the 
veteran's service treatment records 
from the appropriate personnel 
department for the period of active 
service from May 1971 to April 1975.  
Associate all documents obtained with 
the claims file.  

2.	The RO should provide the veteran with 
an examination by a dermatologist to 
determine the etiology of the veteran's 
chloracne.  All necessary and 
appropriate tests should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
skin disability found on examination is 
at least as likely than not (i.e., a 50 
percent or greater probability) related 
to the veteran's active military 
service to include exposure to Agent 
Orange.  The examiner should provide a 
complete rationale all conclusions 
reached.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for chloracne, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




